Title: Enclosure: William Short to Gouverneur Morris, 28 August 1792
From: Short, William
To: Morris, Gouverneur


The Hague, August 28, 1792. “I recd. by the last post your letter of the 20th. & this moment that of the 23d. This letter proves to me that nothing has been done with respect to the depreciation as the livres wch. you mention make the exchange if I do not miscalculate 32½ which I suppose was the exchange existing at the time of your arrangement—of course the depreciation was not taken into the acct. I need not add here what all my letters will have shewn—my mortification & uneasiness at this subject not having been settled with the government which created the assignats. Your letter of the 20th. says if your powers had been sufficient, you should probably have done something like what I mention—but my dear Sir, how could this have prevented you? I explained to you on your arrival at Paris, how the matter stood—how my powers were sufficient—how I had deferred doing this from a distrust of my own abilities & from the desire of its being settled by the person who shd. be named permanently at Paris—& how I wd. subscribe to whatever you shd. regulate if you would undertake it. You told me you would as soon as you had gone through the formality of presentation & were installed in your functions & I cd. not doubt that as soon as that was done you wd. consider the powers sufficient. All that was essential was to fix what you thought advantageous for the U.S wch. I begged you to do & I wd. have signed the arrangement, my powers being sufficient therefore. It is now too late I suppose that government being as I take it dead never to rise again. My uneasiness on this subject is much augmented thereby. The Secy. of the treasury presses me constantly to arrange the matter finally, so that it may not be brought before the government of the U. S. for future consideration, by the government of France. Another difficulty now proceeds from Hogguer—he wishes it to be stated in the rect. que le dit Sr. Short le requiert a ne se desaisir de cet argent qu’avec le plein & libre consentement de S M H wch. I don’t think wd. be proper, for several considerations. The rect. shd. be so worded as to include what is right & what is our wish, without any requisition being expressed by us. I have recd. this morning only the model of the rect. he proposes, & am to give the orders this evening, the bankers think it a proper one & request the orders to pay—they say they have purchased the bank money requisite. I shall direct them however to insist on the kind of rect. formerly mentioned & as Hogguer wishes of course this money to pass through his hands, I cannot help thinking he will come into it. Had your letters been recd. here before the intelligence of the suspension there wd. have been less difficulty. As it is I really cannot help thinking there might & wd. be difficulty if this money was pd. to & expended by the present reigning powers. I hope & trust Hogguer will recieve it in the manner desired. I will inform you of it if he does not, & in the mean time I hope to hear from you relative to it. You say the business is straight as to us—but don’t you think if it were paid after the known suspension of the King & expended during the interregnum, that there might & wd. be difficulties with respect to it? for we shd. certainly have made the payment to persons whom we are not as yet authorized to acknowlege as the government of France to whom we owe the money. Will you be so good as to let me know how our acct. stands now after the Antwerp payments of wch. the commissaries have given you an acct. According to the acct. lately transmitted to me by the Sec. of the treasury it stands thus—34,000,000₶. The original debt—14,000,000₶ of this principal due Jan 1. 92. & 13,953,611₶—of interest from wch. deducting payts. made by M. Grand on acct. of interest 1 600,000₶—leaves the balance due on acct. of interest. Jan 1. 92. 12,353,611₶. The payts. made from Amsterdam & Antwerp are to be deducted from the 26,353,611. of principal & interest due Jan 1. 92.— the remaining 20,000,000₶ falling due successively to 1802—the debt to the farmers general & other articles contained in the acct. of the commissaries are questionable & to be settled by our government, who think they have been already paid.…”
